The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Robert A. Kimsey's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.

                                                          , C.J.
                                    Hardesty



                                    Parraguirre




                                                             J.




                                    Gibbons


                                                             J.



cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Robert A. Kimsey
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2